Citation Nr: 0930670	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-19 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from August 1979 to July 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In August 
2008, the Veteran appeared at a hearing at the RO before the 
undersigned. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain with degenerative joint 
and disk disease status-post laminectomy had its onset during 
her active military service.  

2.  The Veteran's bilateral knee degenerative joint 
disease/avascular necrosis/meniscal degeneration had its 
onset during her active military service.  


CONCLUSIONS OF LAW

1.  Lumbosacral strain with degenerative joint and disk 
disease status-post laminectomy was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).

2.  Bilateral knee degenerative joint disease/avascular 
necrosis/meniscal degeneration was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
the Veteran's claims.  This is so because the Board is taking 
action favorable to the Veteran on the issues in appellate 
status and a decision at this point poses no risk of 
prejudice to her.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Low Back Disability

The Veteran essentially contends that her current low back 
disability is related to service.  She asserts that she 
injured her back while carrying caskets with the Presidential 
Honor Guard in service. 

Service treatment records show that the Veteran was seen on 
multiple occasions for complaints of low back pain.  In 
September 1980, when seen for a follow-up for an infection, 
the Veteran indicated that she was having consistent 
backache.  A week later, she was seen for complaints of low 
back pain which was noted to date back eight months.  At that 
time, she stated that the onset of pain was from lifting 
caskets.  She was seen again in October 1980 for her low back 
pain at which time it was noted that the pain was thought to 
be secondary to greater trochanter bursitis on the left.  A 
November 1980 follow up record noted that the Veteran still 
had back pain while standing for long periods but it was not 
bothering her at the time.  She exhibited full range of 
motion and there was no lower back tenderness.  The 
examination report at service discharge noted a normal 
spine/other musculoskeletal.  On the Report of Medical 
History at that time, the Veteran indicated yes to the 
inquiry have you ever had or have you now recurrent back 
pain.  The report also noted that the Veteran had recurrent 
and painful back following extreme physical activity.   

Post-service medical records show that the Veteran has a 
current low back disability (the August 2005 VA examination 
report concluded with a diagnosis of lumbosacral strain with 
degenerative joint and disk disease status-post laminectomy) 
and has been repeatedly treated for it throughout the years.  

The record includes differing opinions as to the etiology of 
the current low back disability.  An August 2001 private 
treatment record shows the Veteran stated that she had had 
chronic lumbar back pain that flared up occasionally ever 
since age 13 after a gym class injury.  An August 2004 letter 
from L. I., P.A. noted that the Veteran had intermittent low 
back pain since adolescence with no real problems until May 
2004 when she was vacuuming.  An August 2005 VA examination 
report noted that the Veteran reported her back problems 
started in 1979 or 1980 and that she served as a pallbearer 
during her first year of service and lifted heavy objects.  A 
diagnosis of lumbosacral strain with degenerative joint and 
disk disease status-post laminectomy was noted.  An October 
2005 VA opinion noted that review of the claims folder showed 
only two entries in service for low back pain and there were 
no positive x-ray findings at the time.  The doctor expressed 
the opinion that there was no relationship between the 
mechanical joint pain treated in service and current disc 
disease; but filed to explain the reasoning for this opinion.  
A September 2008 letter from C. C. K., M.D. noted that he had 
reviewed the claims folder and that it was his opinion that 
the injury/incidents in service were at least as likely as 
not related to her current spinal disability.  Additionally, 
in a September 2008 A. M. R., D.C. who as a friend of the 
Veteran, indicated that she head reviewed the service records 
and that it was her medical opinion that the 
injuries/incidents in service were at least as likely as not 
related to the Veteran's current disability.  

Included in the record are multiple statements from the 
Veteran, including her testimony at the August 2008 Board 
hearing, and her family and friends attesting to her injuries 
in service and to her continuity of pain since that time.  

Conclusion

The separation examination is equivocal, while it indicates 
the spine was normal, a history of recurrent back pain was 
reported.  Following service, some years passed without 
medically documented back complaints, but that undocumented 
period did not approach the 40 years of Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000), so several years without 
medical documentation is not significant evidence against the 
claim.  The only evidence that is clearly against the claim 
is the October 2005 VA opinion, but that is not persuasive 
because it is a bare opinion without any explanation or 
analysis.  

On the other hand, we have a documented injury in service.  
There are two competent medical statements supporting the 
claim.  Also, the Veteran and lay witnesses are competent to 
report continuing symptoms that they experienced or observed.  
See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  The Veteran's testimony and other lay statements as 
to continuity are credible.  

The service treatment records, favorable medical opinions, 
and lay statements form a preponderance of evidence that 
overwhelms the unexplained VA medical opinion.  Therefore, 
the Board concludes that lumbosacral strain with degenerative 
joint and disk disease status-post laminectomy was incurred 
in service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303.

Bilateral Knee Disability

The Veteran contends that her current bilateral knee 
disability is the result of either running long distances or 
carrying a mattress up the stairs during service. 

Service treatment records show that in November 1986, the 
Veteran complained of bilateral knee pain, which she 
indicated she had had since July 1986.  The examination at 
service discharge noted a normal lower extremity evaluation.  
The Report of Medical History at that time noted that the 
Veteran had recurrent and  painful knee following extreme 
physical activity.   

Post-service medical records show that the Veteran has a 
current bilateral knee disability (the August 2005 VA 
examination concluded with assessments of bilateral knee 
degenerative joint disease, bilateral knee avascular 
necrosis, and bilateral knee meniscal degeneration) for which 
she has been treated for throughout the years.   

The record includes differing opinions as to the etiology of 
the current knee disability.  A June 2002 private treatment 
record noted that the Veteran complained of knee pain for 
many years due to cross country running in high school and 
training in service.  The August 2005 VA examination report 
noted that the Veteran reported ongoing knee pain since 1986.  
An October 2005 VA opinion noted that review of the claims 
folder showed that the examination report at service 
discharge showed that the Veteran had intermittent knee pain 
following physical activity but there were no positive x-ray 
findings, and that she was usually treated symptomatically.  
The doctor opined that there was no relationship between the 
mechanical joint pain treated in service and current 
degenerative disability, but failed to explain the reasoning 
for his conclusion.  A February 2006 letter from J. F. W., 
M.D. noted that the Veteran's avascular necrosis could be the 
result of either her treatment for breast cancer or injury 
she sustained during service.  Dr. C. C. K submitted multiple 
letters in August 2006, August 2008, and September 2008 (this 
last letter indicated that service treatment records had been 
reviewed) indicating that he had been treating the Veteran 
since 2002 at which time she dated the onset of her problems 
to 1986 and that in his opinion the Veteran's bilateral knee 
disability was as likely related to service.  An August 2008 
e-mail from T. D. M., M.D. noted that the Veteran's treatment 
for cancer was not related to her knee disability.  
Additionally, in letters dated in August 2008 and September 
2008, private chiropractor A. M. R., who as a friend of the 
Veteran, indicated that she head reviewed the service records 
and that it was her medical opinion that the 
injuries/incidents in service were at least as likely as not 
related to her current disability.  

The record also contains statements from the Veteran, 
including her testimony at the August 2008 Board hearing, and 
her family and friends attesting to the Veteran's injuries in 
service and her continuity of pain ever since that time.  

Conclusion

Based on the evidence and resolving all doubt in the 
Veteran's favor, the Board finds that service connection for 
bilateral knee degenerative joint disease/avascular 
necrosis/meniscal degeneration is warranted.  The record 
shows that the Veteran was seen during service for complaints 
related to her knees and that she currently has a knee 
disability.  Moreover, the Board finds the Veteran's 
statements and testimony that she has continued to experience 
knee pain since service to be competent and credible evidence 
of continuity of symptomatology.  See 38 C.F.R. 
§ 3.159(a)(2); Washington; Layno.  The negative VA opinion is 
not persuasive because the doctor did not outline all the 
service evidence of complaints of knee pain nor explain the 
reasons and bases for the conclusion reached.  Therefore, the 
Board resolves all reasonable doubt in favor of the Veteran 
and concludes that bilateral knee degenerative joint 
disease/avascular necrosis/ meniscal degeneration was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 
3.102, 3.303.


ORDER

Service connection for lumbosacral strain with degenerative 
joint and disk disease status-post laminectomy is granted.

Service connection for bilateral knee degenerative joint 
disease/avascular necrosis/ meniscal degeneration is granted.



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


